9/28/2020                                                Litigation Release No. 16671 / August 31, 2000
                                                                                                               EXHIBIT
                                                                                                                     9
                                                                                                          Home | Previous Page




                               U.S. SECURITIES AND EXCHANGE COMMISSION

                               Litigation Release No. 16671 / August 31, 2000

                               SECURITIES AND EXCHANGE COMMISSION v. MARK S. JAKOB, Civil Action
                               No. EDCV-00-687 VAP (Mcx) (C.D. Cal.)

                               The Securities and Exchange Commission ("Commission") announced that
                               on August 31, 2000, it filed a complaint against Mark S. Jakob ("Jakob") of
                               El Segundo, California, for perpetrating an Internet hoax six days earlier. As
                               a result of Jakob's scheme, in just 16 minutes, a Southern California high-
                               tech company temporarily lost $2.2 billion in market value and investors
                               suffered millions of dollars of trading losses. The Commission's complaint
                               and documents filed in support of emergency relief allege:

                                       Jakob, age 23, until recently was an employee of Internet Wire, Inc.,
                                       a press release distribution company, and a student at El Camino
                                       Community College.

                                       On August 17 and 18, 2000, Jakob, expecting a decline in Emulex's
                                       stock price, sold short 3,000 Emulex shares at an average price of
                                       $80 per share. By August 24, 2000, however, Emulex stock had risen
                                       to over $113 per share, resulting in Jakob's having unrealized losses
                                       of over $97,000.

                                       On the evening of August 24, 2000, Jakob, using an alias and
                                       purporting to act on Emulex's behalf, used a personal computer at El
                                       Camino Community College to send an e-mail instructing Internet
                                       Wire to issue an attached press release for Emulex.

                                       As instructed, on August 25, 2000, at 9:30 am EDT, Internet Wire
                                       issued what purported to be an Emulex press release. The release
                                       stated that the Commission was investigating Emulex's accounting
                                       practices, that its CEO had resigned, and that it would revise its
                                       earnings to report a loss instead of a profit. The release was a
                                       complete hoax--Emulex did not issue, or authorize the issuance of,
                                       the release and all of the statements in the release were false.

                                       The false press release's effect on the market was swift and dramatic.
                                       At 10:13 am EDT, a news service issued a headline containing
                                       information from the false release. In the next 16 minutes, 2.3 million
                                       Emulex shares traded, and the price plummeted almost $61, resulting
                                       in Emulex's losing $2.2 in market capitalization. At 10:29 am EDT,
                                       NASDAQ halted trading after learning from Emulex that the release
                                       was false. Emulex resumed trading later that day after the hoax was
                                       discovered, and the price rebounded to close at $105.75.

                                       On August 25, 2000, after the issuance of the false press release and
                                       just before the trading halt, Jakob covered his short position, realizing
                                       a profit of over $54,000. Minutes later, Jakob purchased 3,500
                                       shares, which he sold on August 28, 2000, at a profit of over
                                       $186,000. In total, Jakob's profit from this hoax was over $241,000.

https://www.sec.gov/litigation/litreleases/lr16671.htm                                                                           1/2
9/28/2020                                                  Litigation Release No. 16671 / August 31, 2000

                               The Commission's complaint charges that Jakob's scheme violated the
                               antifraud provisions of Section 17(a) of the Securities Act of 1933 and
                               Section 10(b) of the Securities Exchange Act of 1934 and Rule 10b-5
                               thereunder. The Commission is seeking a temporary restraining order,
                               preliminary injunction and permanent injunction against future antifraud
                               violations, disgorgement with prejudgment interest, civil penalties, and an
                               order freezing assets, expediting discovery, and prohibiting the destruction
                               of documents.

                               In a related action, Jakob was arrested by agents from the Federal Bureau
                               of Investigation's Los Angeles field office and charged with securities and
                               wire fraud.

                               The Commission acknowledges the assistance of the Office of the United
                               States Attorney for the Central District of California, the Federal Bureau of
                               Investigation, and NASD Regulation, Inc. in the investigation of this matter.

                               http://www.sec.gov/litigation/litreleases/lr16671.htm


                               Home    |   Previous Page

                                                                                                            Modified:08/31/2000




https://www.sec.gov/litigation/litreleases/lr16671.htm                                                                            2/2
9/30/2020                                                  Mark Simeon Jakob: Lit. Rel. No. 17094 / August 8, 2001


                                                                                                                         Home | Previous Page




                               U.S. SECURITIES AND EXCHANGE COMMISSION
                               Litigation Release No. 17094 / August 8, 2001

                               SECURITIES AND EXCHANGE COMMISSION V. MARK S. JAKOB,
                               EDCV-00-687 VAP (Mcx) (C.D. Cal.)

                               UNITED STATES V. MARK SIMEON JAKOB, CR-00-1002-DT (C.D.
                               Cal.)

                               DEFENDANT IN EMULEX HOAX SENTENCED

                               The Securities and Exchange Commission announced that on August 6, the
                               Honorable Dickran M. Tevrizian, Jr., United States District Judge, sentenced
                               Mark S. Jakob ("Jakob"), the defendant in the Emulex stock hoax, to 44
                               months in prison for his role in disseminating a false press release that, on
                               August 25, 2000, wreaked havoc with the stock price of Emulex, a high
                               technology company based in Costa Mesa, California. Jakob earlier pleaded
                               guilty to two counts of securities fraud and one count of wire fraud.

                               Previously, on August 31, 2000, the Commission brought an emergency
                               enforcement action against Jakob. The Commission's complaint alleged,
                               that on August 24, 2000, Jakob, utilizing an alias and purporting to act on
                               Emulex's behalf, used a personal computer at El Camino Community
                               College to send an e-mail message, instructing his former employer,
                               Internet Wire, Inc., to issue the attached press release. The press release
                               appeared to come from Emulex and falsely stated that the SEC was
                               investigating Emulex, that the company's CEO had resigned, and that the
                               company was revising and lowering its earnings for the preceding quarter.
                               The next day, on August 25, 2000, several news organizations republished
                               the press release. In a 16-minute period following the republication of the
                               fake press release, 2.3 million shares of Emulex stock were traded and the
                               price plummeted almost $61.00, from $103.94 to $43.00, resulting in
                               Emulex losing $2.2 billion in market capitalization. Following a trading halt
                               by Nasdaq, Emulex resumed trading later that day, after the hoax was
                               discovered, and the price rebounded to close at $105.75. Last month, a
                               federal judge in the SEC's civil action entered an injunction against Jakob
                               prohibiting him from violating the antifraud provisions of the federal
                               securities laws in the future. The court further ordered Jakob to disgorge all
                               of his gains and losses avoided from his scheme, plus interest, in an
                               amount of approximately $353,000 and pay a civil penalty of $102,642.
                               Jakob consented to the court order without admitting or denying the
                               allegations in the Commission's complaint.

                               Prior Litigation Releases dealing with this case: LR-16671, 16697, 16747,
                               16857, and 17079.


                               http://www.sec.gov/litigation/litreleases/lr17094.htm

                               Home    |   Previous Page                                                      Modified: 08/09/2001




https://www.sec.gov/litigation/litreleases/lr17094.htm                                                                                          1/1
